DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, the electrical system controller “configured to (1) detect that current is drawn in the solenoid valve”. Specifically, Figure 1 appears to show the power pack 326 being configured to transfer power to the solenoid 350 when the duct switch 310 is activated, but there does not appear to be a way for the electrical system controller 380 to detect such a current draw because all of the current is drawn “downstream” of the electrical system controller 380. Furthermore, while Figure 1 appears to show a DC supply being transferred from the electrical system controller 380 to the power pack 326, such a configuration is not discussed in the specification, and it is unclear how such a configuration results in an ability by the electrical system controller 380 to detect current draw from the power pack 326. Additionally, Figure 1 does not appear to show any data communication going from the power pack 326 back to the electrical system controller 380, i.e., a signal regarding current draw from the power pack 326.
In claim 8, “wherein the electrical system controller comprises a secondary power distribution assembly (SPDA)”. 
No new matter should be entered.
The drawings are objected to because Figure 3 appears to show the electrical system controller 380 supplying DC current to the 11 and 12 nodes of the switch signal connector 374, and AC current to the 5, 6, and 8 nodes of the switch signal connector 374. However, such a capability of the electrical system controller 380 to supply power itself, rather than the power pack supplying the current, is never discussed in Applicant’s specification, causing the drawings and specification to contradict one another.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, the recitation “wherein the electrical system controller further comprises” should read “wherein the electrical system controller comprises” since claim 1, from which claim 2 depends, did not previously recite the electrical system controller comprises anything in the first place.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “the first control switch being operable to transition between a first position and a second position” and “the solenoid valve being selectively operable in a first mode to direct fluid from the fluid reservoir to the hydraulic actuator and in second mode to direct fluid from the hydraulic actuator to the fluid reservoir”. Claim 1 also makes clear that the motor/pump only run when the solenoid is powered on by the in addition to being turned off, in order to pump fluid into the actuator or out of the actuator. Since the switch only has two possible positions (on and off, as shown in Figure 3), there is no enablement for the ability of the switch to choose between the solenoid being off, Mode 1, AND Mode 2. Independent claims 13 and 20 are likewise rejected, and dependent claims 2-12, 14-19 and 21-28 fail to cure the deficiency.

Claims 1-28 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  
Regarding claim 13, the disclosure does not enable one of ordinary skill in the art to practice the invention without a step of pumping fluid through the solenoid valve and either into or out of the hydraulic actuator so as to open/close the cowl door, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Given that the preamble of claim 13 recites “actuating a cowl door”, the steps of the method must lead to a method of actually accomplishing the preamble of the claim. Dependent claims 16-19 and 26-28 fail to cure the deficiency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “an electrical system controller…configured to (1) detect that current is drawn in the solenoid valve” which is indefinite, because it is unclear how the electrical system controller 380, as depicted in Figure 3, is capable of detecting any current draw when the solenoid 350 is drawing current exclusively from the “power source”, i.e., the power pack 326, effectively isolated from and “downstream” of the electrical system controller 380 itself. For example, para. [0060] of Applicant’s specification states that “The electrical system controller 380 may cause the power pack 326 to supply direct current (DC) and/or alternating current (AC) to the various systems of the PDOS 300.” Thus, the power, or current, is coming from the power pack 326. Such an arrangement would seemingly necessitate a current detector between the 
	Claim 2 recites “control logic which, upon execution by the processor, causes detecting that current is drawn in the solenoid valve” which is indefinite, because it is unclear how the control logic can cause a detection when nothing is detectable at all until a user activates the switch. The control logic alone cannot cause the current draw to be detected, because the current draw is entirely reliant on a user. Claims 9 and 20-25 are likewise rejected.
	Claim 7 recites “wherein transitioning the second control switch from the open position to the close position results in an activation of the hydraulic pump” which is indefinite, because it is unclear whether the control switch alone activates the hydraulic pump, or whether the control switch activates the motor such that the motor activates the hydraulic pump.
	Claim 10 recites “wherein the first position is associated with an aircraft cowl open position and the second position is associated with an aircraft cowl close position” which is indefinite for two reasons. First, it is unclear how the switch can be associated with the cowl door being either open or closed given the fact that the door may be both 
	Claim 11 recites “wherein the power source comprises at least one of a power pack, a battery, an electric backbone of the aircraft and an external electric system” which is indefinite for two reasons. First, “the aircraft” lacks proper antecedent basis, as there is no requirement that the aircraft cowl be situated on an aircraft (i.e., prior to assembly, during shipment, etc.). Second, the difference between an external electric system and an electric backbone of the aircraft is unclear.
	Claim 18 recites “a second control switch” which is indefinite, as there is no previously recited “first control switch”, leading to confusion as to how a second control switch can be proper. Claim 19 is likewise rejected.
	Claim 20 recites “causing an electric motor to be powered” which is indefinite, because it is unclear what component of the electric system controller is capable of providing power to the electric motor.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647